Title: From Thomas Jefferson to Sir John Sinclair, 24 August 1791
From: Jefferson, Thomas
To: Sinclair, Sir John



Dear Sir
Philadelphia Aug. 24. 1791.

I am to acknolege the reciept of your two favors of Dec. 25. and May 14. with the pamphlets which accompanied them, and to return you my thanks for them. The Corn law, I percieve, has not passed in the form you expected. My wishes on that subject were nearer yours than you imagined. We both in fact desired the same thing for different reasons, respecting the interests of our respective countries, and therefore justifiable in both. You wished the bill so moulded as to encourage strongly your national agriculture. The clause for warehousing foreign corn tended to lessen the confidence of the farmer in the demand for his corn. I wished the clause omitted that our corn might pass directly to the country of the consumer, and save us the loss of an intermediate deposit, which it can illy bear.—That no commercial arrangements between Gr. Britain and the U.S. have taken place, as you wish should be done, cannot be imputed to us. The proposition has surely been often enough made; perhaps too often. It is a happy circumstance in human affairs that evils which are not cured in one way, will cure themselves in some other.—We are now under the first impression of the news of the king’s flight from Paris, and his recapture. It would be unfortunate were it in the power of any one man to defeat the issue of so beautiful a revolution. I hope and trust it is not, and that for the good of suffering humanity all over the earth, that revolution will be established and spread thro’ the whole world.—I shall always be happy my dear Sir to hear of your health & happiness, being with sentiments of the most cordial esteem and respect Dear Sir your most obedt. humble servt,

Th: Jefferson


I send you a small pamphlet on the subject of our commerce written by a very judicious hand.

 